           Case 2:20-cv-01513-RFB-NJK Document 28 Filed 08/24/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   DENNIS WILLARD,
                                                            Case No.: 2:20-cv-01513-RFB-NJK
12          Plaintiff(s),
                                                                        Order
13   v.
                                                                    [Docket No. 19]
14   AINSWORTH GAME TECHNOLOGY,
     INC.,
15
            Defendant(s).
16
17         Pending before the Court is a motion to withdraw as counsel for Plaintiff. Docket No. 19.
18 To date, no response has been filed. With good cause appearing, the motion to withdraw as counsel
19 for Plaintiff is GRANTED. Id. No later than September 23, 2020, Plaintiff Dennis Willard must
20 file either a notice of appearance of counsel or a notice of intent to proceed pro se. The Court
21 INSTRUCTS the Clerk’s Office to update the docket with Plaintiff’s address, as set forth on page
22 1 of counsel’s motion, and to mail this order to Plaintiff.
23         IT IS SO ORDERED.
24         Dated: August 24, 2020
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
28

                                                     1
